THEATI-OIRNEY                   GENERAL
                                         OFTEXAS
                                         AUSTXNI~.TEXA~
  WILL      WILSON
A-GRNSY       GSENBHAL.



                                             September 3, 1957

          Honorable Robert S. Calvert                     Opinion No. w-251
          Comptroller of Public Accounts
          Capitol Station                                 Re: Whether certain institu-
          Austin 11, Texas                                    tions constitute State
                                                              Eleemosynary Institutions
                                                              within the meaning of
                                                              Senate Bill 190, Acts of
          Dear Mr. Calvert:                                   the 55th Legislature.
                          You have requested an opinion on the following ques-
          tion:
                             "Are the following state agencies, Eleemosy-
                          Institutions within the meaning of Senate Bill
                          No. 190, Acts of the 55th Legislature?
                             "1.    Corsicana State Home
                                    Waco State Home
                              ;:    Texas Blind, Beaf & Orphans School
                              4.    Board for Texas State Hospitals &
                                          Special Schools
                                    Texas Confederate Homes
                              2:    Alabama & Coushatta Indian Agency
                              7.    Moody State School for Cerebral
                                          Palsied Children
                                    East Texas Tuberculosis Sanatorium
                              9":   McKnight Tuberculosis Hospital
                             10.    Mexia State School
                             11.    San Antonio State Tuberculosis Hos-
                                          pital
                                    Kerrville State Home
                             :;:    Austin State School Farm Colony
                             14.    Abilene State School
                                    Austin State Hospital
                             2:     Austin State School
                                    Rusk State Hospital
                             3:     San Antonio State Hospital
                                    Terre11 State Hospital
                             :g:    Wichita Falls State Hospital
                                    Harlingen Tuberculosis Hospital
                             2      Big Spring State Hospital
                             23.    Gatesville State School for Boys
Honorable Robert S.   Calvert,   page 2.   (w-251)


           24.   Gainesville State School for Girls
                 Crockett State School for Girls
           2:    Texas Youth Council
                 Texas School for the Blind
           3:    Texas School for the Deaf,"
        While the Legislature has used the phrase "eleemosynary
institution" on numerous occasions (Title 51 of Revised Civil
Statutes of Texas, 1925, entitled Eleemosynary Institutions,
Section 144, Tex. ProbateCode and Article 690 et seq.), the
judiciary of this state has not defined the term eleemosynary
institution.
        Eleemosynary institution is defined in Websters New
International Dictionary, 2nd Unabridged Edition, as follows:
           "1.   Relating or devoted to charity,
                 alms or almsgiving.
           "2.   Given in charity or alms; having
                 the nature of alms.
           "3. Supported by charity; as eleemosy-
                 nary poor.'
        The above auoted definition of eleemosvnarv institution
has been adqpted in'other jurisdictions. See United Community
Services v. Omaha National Bank, 162 Neb. 786, 77 N.W.2d 576
11956 . For additional definitions of eleemosynary institutions
see 1 , Words and Phrases (per.ed.).
        Section 11 of Senate Bill 190, Acts of the 55th Legis-
lature, Regular Session, ch. 414, p. 1247, 1250, provides:
           "Sec. 11. It is the intent of the Legis-
        lature that the Board may authorize an agency
        to dispose of surplus or salvage property where
        the agency demonstrates to the Board its abil-
        ity to make such disposition under the rules and
        regulations set up by the Board, as provided for
        herein. It is the further intent of the Legis-
        lature that state eleemosynary institutions and
        institutions and agencies of higher learning
        shall be excepted from the terms of this Act."
        While the phrase "state eleemosynary institution" is
not defined in Senate Bill 190, the phrase is defined by the
Legislature in Section 2 of Article 3174a, Vernon's Civil
Statutes as follows:
Honorable Robert S. Calvert, page 3.   (w-251)


           "Wherever the name IEleemosynary Insti-
        tutions' or any reference thereto appears in
        the Legislative Statutes of Texas of 1925,
        or in any amendment thereto or in any Acts
        of any Legislature passed since adoption of
        said Revised Statutes, such name and such
        reference shall hereafter mean and apply to
        the 'Texas State Hospitals and Special Schools'
        in order to conform to the new name of said ln-
        stitutions as provided in Section 1 hereof."
        The Texas State Hospitals and Special Schools within the
meaning of Section 2 of Article 3174a are listed in Section 1 of
Article 317&a and Section 3 of Article 317&b.
        Since the Legislature did not define state eleemosynary
institutions in Senate Bill 190, it is our opinion that it in-
tended that the definition of eleemosynary institutions provided
in Section 2 of Article 3174a would apply, and, therefore, the
phrase "State Eleemosynary Institutions" refers to those insti-
tutions named in Section 1 of Article 317&a and Section 3 of
Article 317&b, Vernon's Civil Statutes, as amended, and to no
others.
        Therefore, you are advised that the Corsicana State Home,
Waco State Home, Texas Blind,Deaf & Orphans School, Texas Con-
federate Homes, Alabama Coushatta Indian Agency, Moody State
School for Cerebral Palsied Children, East Texas Tuberculosis
Sanatorium, McYnight Tuberculosis Hospital, Nexia State School,
San Antonio State Tuberculosis Hospital, Kerrville State Home,
Austin State School Farm Colony, Abilene State School, Austin
State Hospital, Austin State School, Rusk State Hospital, San
Antonio State Hospital, Terre11 State Rospital, Wichita Falls
State Hospital, Harlingen Tuberculosis Rospital, Big Spring
State Hospital, Texas School for the Blind, and Texas School
for the Deaf are eleemosynary institutions within the meaning
of Senate Bill 190, Acts of the 55th legislature, Regular Ses-
sion, ch. 414, p. 12&7,1250.
        Since the Gatesville State School for Boys and Gaines-
ville State School for Girls are specifically exempt from the
definition of eleemosynary institution and the Crockett State
School for Girls is not included, you are advised that these
institutions are not eleemosynary institutions within the
meaning of Senate Bill 190. You are further advised that the
Board for Texas State Hospitals and Special Schools and the
Texas Youth Council are governing boards rather than institu-
tions and these agencies do not constitute a state eleemosynary
instituticn within the meaning of Senate Bill 190.
Honorable Robert S. Calvert, page 4.     (w-251)



                              SUMMARY

              The phrase "state eleemosynary lnsti-
              tution", within the meaning of Senate
              Bill 190, Acts of the 55th Legislature,
              Regular Session, ch. 414, p. 1247, 1250,
              includes those institutions named in
              Section 1 of Article 317&a and Section
              3 of Article 317413and no other insti-
              tutions.
                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas



JR:zt                                   Assistant

APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman
Howard Mays
James W. Wilson
Sam Lane
REVIEWED FOR THE ATTORNEY GENERAL
BY:
    Geo. P. Blackburn